DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 11/18/2020.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui [US 2013/0028104].
As claims 1 and 11, Hui discloses a network access method for hybrid networking, implemented by proxy coordination device wherein the network access method comprises calculating a first value of a wireless quality parameter of the proxy coordination device based on a second value of a link quality parameter of the proxy
[Par. 0017, 0032, 0043-0046 for determining ETX value of a node and data rate of node based on the ETX value]; calculating link overheads of the proxy coordination device based on the first value, wherein the link overheads are indicate overheads for performing network access by a station device through the proxy coordination device based on radio frequency (RF) communication [Par. 0038-0039, 0048-0049]; and sending a destination oriented directed acyclic graph (DODAG) information object (DIO) packet comprising the link overheads [Par. 0038-0039, 0048-0049].
Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mani [US 2014/0056149].
As claims 8 and 18, Mani discloses a station device [Fig 1, Ref 102], comprising a radio frequency (RF) circuit [Fig 1, Ref 108 is Radio frequency link between the nodes 102 and node with Ref 106 wherein nodes is parent “proxy coordinate device” or child nodes within graph in PLC network , Par. 0016, 0019, 0024] configured to receive a destination oriented directed acyclic graph (DODAG) information object (DIO) packet from a proxy coordination device, wherein the DIO packet comprises link overheads of the proxy coordination device, wherein the link overheads [Fig 1, Ref 102 receives a feedback from upstream node such as parent wherein Feedback includes the value such as throughput of node, token bandwidth, QoS of link between the nodes, Par. 0035-0039]; and a determiner coupled to the RF circuit and configured to determine, based on the link overheads of the proxy coordination device, whether to perform network access through the proxy coordination device based on RF communication [Par. 0037-0039, 0044 disclose that the node which receives the feedback packet determines whether to access the network based on the indicator in the feedback packet].
As claims 9 and 19, Mani discloses the link overheads are based on a value of a wireless quality parameter of the proxy coordination device, wherein the value of the wireless quality parameter of the proxy coordination device is based on a value of the link quality parameter of the proxy coordination device, and wherein the link overheads
are based on a wireless quality parameter of the proxy coordination device that comprises least one of an expected transmission count (ETX), a link quality level (LQL), or a hop count [Par. 0039-0045 discloses link quality level such as congested or uncongested or no token].
	As claims 10 and 20, Mani discloses wherein the DIO packet further comprises first information indicates a restriction parameter, and the restriction parameter comprises at least one of an expected transmission count (ETX), a link quality level [Par. 0039-0045 discloses link quality level such as congested or uncongested or token value is zero which indicates the node can not access the parent node]; and the determiner is further configured to: determine a first value of the restriction parameter of the station device based on the first information; and determine, based on the value of the restriction parameter of the station device and a value of the link overheads of the proxy coordination device, whether to perform network access through the proxy coordination device based on RF communication [Par. 0039-0045 discloses a node based on the token which read on restriction and link quality level to determine if it allow to access the parent node for transmitting or not]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of VanWyk [US 2014/0036702].

the proxy coordination device further comprises a PLC circuit coupled to the calculator
and configured to communicate with a central coordination device [Fig 1, Ref 102c which coupled to Ref 102A, Fig 2, Ref 200 has both PLC and RF].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a node which has both PLC and RF for exchanging signal with central as disclosed by Van Wyk into the teaching of Hui.  The motivation would have been to prevent data loss.
Allowable Subject Matter
Claims 2-7, 12-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 2 and 12, the prior arts fail to disclose determine whether a third value of restriction parameter of the proxy coordination device satisfies a threshold requirement, wherein the restriction parameter comprises at least one of the ETX, LQL and Hop count and send the DIO packet after determining the third value satisfies the threshold requirement.
As claim 4, the prior arts fail to disclose the ETX is negatively correlated with a proxy communication rate, the LQL is negatively correlated with proxy channel quality and the level is positively correlated with the hop count.


indicating the proxy coordination device has a PLC-RF dual-mode function; and
receive a function acknowledgement packet from the central coordination device  instructs the proxy coordination device to enable an RF function.
As claims 6 and 15, the prior arts fail to disclose wherein the PLC circuit is further configured to receive second information from the central coordination device   indicating a first link quality parameter type for determining a restriction parameter.
As claims 7 and 17, the prior arts fail to disclose the PLC circuit configured to receive third information from the central coordination device that indicates a second link quality parameter type for determining the link overheads.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada [US 2015/0043661] discloses a hybrid node that includes PLC and wireless  for select a path for communicating within a tree network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414